Citation Nr: 0937472	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-28 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Philadelphia, Pennsylvania in 
which the RO denied, in part, service connection for 
posttraumatic stress disorder.  The appellant, who had active 
service from March 9, 1976 to November 4, 1976, appealed that 
decision to the BVA.  In July 2006, the appellant's claims 
folder was transferred to the Buffalo, New York VARO.  

The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in May 2007.  At 
that time, she submitted additional evidence in support of 
her claim, with a waiver of initial RO review. May 2007 BVA 
hearing transcript, p. 2.  The Board then remanded the case 
for further development in February 2008.  The requested 
development has been completed; and the case has been 
returned to the Board for further review.

The Board observes for the record that the appellant recently 
submitted several statements with copies of VA medical 
records dated from November 1995 to April 2009 in support of 
her claim, without a waiver of initial RO review. See 
statements dated in February 2009, March 2009 and April 2009 
with attachments.  However, a review of the records submitted 
by the appellant appears to indicate that they are 
duplicative of medical records already associated with the 
claims file or contain information that is cumulative to 
records already in the file.  Thus, the Board finds that 
further delay of the appellant's claim to obtain a waiver of 
initial RO review for the above-referenced evidence is 
unnecessary, especially in light of a May 2007 waiver 
provided by the appellant during her BVA hearing and the 
Board's determination below that the appellant's appeal 
should be granted.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant has a current diagnosis of posttraumatic 
stress disorder that has been linked to military sexual 
trauma that occurred in service.  

3.  The record does contain credible supporting evidence to 
verify the occurrence of one of the appellant's reported in-
service stressors, specifically her claim of sexual assault 
during the appellant's period of service in Germany.  


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the Board 
concludes that posttraumatic stress disorder was incurred 
during active military service. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for 
posttraumatic stress disorder ("PTSD"), the Board finds 
that VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board 
observes that prior to the adjudication of the appellant's 
claim, the appellant was provided a letter dated in October 
2002 that satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  To the extent the above-
referenced letter was deficient in any respect, the appellant 
was also provided an additional VCAA notice letter informing 
her of the evidence necessary to substantiate her claim in 
March 2008. See March 2008 letter from the RO to the 
appellant; October 2008 Supplemental Statement of the Case; 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].  

Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to her PTSD service 
connection claim, the appellant cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements 
of the VCAA.  As such, the Board will dispense with any 
further discussion of the VCAA and will proceed to the merits 
of the issue.  

B.  Law and Analysis 

In this appeal, the appellant seeks service connection for 
PTSD on the basis of two traumatic events that allegedly 
occurred during her 8 month period of service.  Specifically, 
the appellant alleges that she was raped twice during 
service. May 2007 BVA hearing transcript; appellant's 
statements in support of claim.  The first sexual assault 
purportedly occurred during the appellant's period of basic 
training at Fort Lee, Virginia, when the appellant was 
attacked one evening by her drill sergeant. May 2007 BVA 
hearing transcript, pgs. 9-10, 13-14.  The appellant reports 
that after she was raped by her drill sergeant, she started 
drinking. Id., 
pgs. 10, 20.  She continued a sexual relationship with her 
drill sergeant out of fear that she would not pass basic 
training if she refused his advances. Id.  Subsequent to 
completing basic training, the appellant was transferred to 
the Republic of Germany.  While there, she alleges that she 
was sexually assaulted by 3 men in the dining hall one 
morning in October 1976. Id., pgs. 10, 14-15; January 2005 
statement in support of claim.  She reports that after she 
was assaulted in Germany, her duty performance declined and 
she demanded to be discharged from service. May 2007 BVA 
hearing transcript, pgs. 10-11; January 2005 and October 2006 
statements in support of claim; see also May 2002 statement 
with claim; statements in support of claim dated in July 
2005, August 2005, November 2005, March 2006, July 2006, 
October 2006, July 2007, January 2009, February 2009, March 
2009 and April 2009.  Since service, the appellant has been 
diagnosed with PTSD that has been linked to, among other 
things, the purported sexual assaults in service. See VA 
medical records dated in September 2002, October 2002, June 
2006, July 2006, December 2007 and April 2008.   

Having carefully considered the appellant's claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence of 
record is in relative equipoise, and that reasonable doubt 
should be resolved in favor of the appellant.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a 
link, established by medical evidence, between the 
appellant's current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).

The appellant does not allege, nor do her service personnel 
records reveal, that she was involved in combat or that the 
PTSD stressors she alleges occurred while she was involved in 
combat.  As such, she is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat pursuant to 38 U.S.C.A. § 1154(b); and 
verification of her alleged PTSD stressors is required for 
service connection to be granted. See 38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 
6 Vet. App. 91 (1993); see also Collette v. Brown, 82 F.3d 
389 (1996).  Service department records must support, and not 
contradict, the appellant's testimony regarding non-combat 
stressors. Doran v. Brown, 6 Vet. App. 283 (1994).  Moreover, 
a medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272, (1999), the United 
States Court of Appeals for Veterans Claims (the "Court") 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  These procedures are 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  Further, 
with respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the medical 
evidence of record indicates that the appellant has been 
diagnosed with PTSD based on (among other things) military 
sexual trauma. See VA medical records dated in September 
2002, October 2002, June 2006, July 2006, December 2007 and 
April 2008.  The appellant's PTSD diagnosis constitutes a 
current disability for VA purposes, thereby fulfilling the 
first element necessary to establish service connection.  
These records also provide a nexus opinion between the 
appellant's PTSD and her alleged traumatic incidents in 
service.  Thus, the remaining issue before the Board is 
whether there is competent evidence of record corroborating 
the appellant's allegations that she was (1) raped by her 
commanding officer during basic training in Virginia and/or 
(2) raped by fellow soldiers while serving in the Republic of 
Germany from July 1979 to November 1979.  

For the record, the Board observes that the appellant entered 
basic combat training in South Carolina in March 1976.  
Thereafter, from April 1976 to June 1976, the appellant 
participated in Advanced Individualized Training ("AIT") at 
Fort Lee, Virginia. See service personnel record of 
assignments.  From June 21, 1976 to July 22, 1976, the 
appellant was noted to be enroute to Germany.  The 
appellant's tour of duty as a cook in Germany commenced from 
July 22, 1976 to November 3, 1976. Id.    

Turning to the evidence in this case, a review of the 
appellant's service treatment records does not necessarily 
assist in corroborating the appellant's claim of sexual 
assault or harassment in Virginia during her period of basic 
training.  While the appellant's service file contains an 
entrance medical examination report dated in January 1976 
that reflects the appellant's reports of experiencing 
nervousness in the past (January 1976 report of medical 
history), the appellant's psychiatric clinical examination 
was found to be normal. January 1976 report of medical 
examination.  While it appears that the appellant was 
referred for a mental health company visit in March 1976 in 
relationship to a request to talk to someone about dietary 
restrictions related to her religion, this incident occurred 
while the appellant was in her initial stage of basic 
training at Ft. Jackson, South Carolina. See service 
treatment records.  Notably, while service treatment records 
dated from March 1976 to July 1976 are contained in the 
claims file, these records reflect the appellant's treatment 
for, amongst other things, colds, feet and ankle problems, a 
rash on the appellant's hands and throat problems. Id.  None 
of the service treatment records dated prior to July 1976 
reference any complaints or treatment for mental health 
symptomatology, nor do they provide any evidence indicative 
of a sexual assault. Id.  However, the appellant was first 
noted to have questionable drug use and mental health 
symptomatology in August 1976 while in Germany.  At that 
time, she tested positive for morphine during a urine test. 
August 1976 service treatment records.  No action was taken 
in regards to this positive urine test as it was determined 
to be due to a prescription of Tylenol III given to the 
appellant in relationship to a diagnosis of tonsillitis. See 
service treatment records dated in May 1976, June 1976 and 
August 1976.  In September 1976, the appellant was described 
as being nervous and worried, with a medical examiner 
diagnosing her with chronic sinusitis with anxiety neurosis. 
September 1976 service treatment records.  At the time of the 
appellant's November 1976 service discharge medical 
examination, however, the appellant's psychiatric clinical 
evaluation was normal; and the appellant denied experiencing 
mental health symptomatology such as frequent trouble 
sleeping, depression, excessive worry or nervous trouble in 
the medical history portion of the examination. November 1976 
report of medical examination; November 1976 report of 
medical history.  Thus, a review of the appellant's post-July 
1976 service treatment records arguably support her claim of 
sexual assault in Germany.  

In terms of the appellant's service personnel records, the 
Board finds that a review of these records does not reflect 
changes in the appellant's performance evaluation at or 
around the time of the alleged assault in basic training or 
reveal any indications that the appellant began to abuse 
alcohol during this time frame. May 2007 BVA hearing 
transcript, pgs. 10, 20.  While the Board notes that the 
appellant's personnel records do show that she had a change 
in her duty assignment in July 1976, this change appears to 
have been a promotion from a PV1 to PV2 rather than a 
demotion or lateral change of assignments. See service 
personnel records.  The records do not reveal, as will be 
discussed in more detail, actual problems with the 
appellant's performance until September 1976, two months 
after she was transferred to Germany. Id.  

Turning to the appellant's service personnel records during 
her tour of service in Germany, the appellant herself 
contends that the post-July 1976 changes in her personnel 
records reflect unexplained changes in her behavior that 
occurred as a result of her being sexually assaulted in 
Germany. See May 2007 BVA hearing transcript, pgs. 10-11, 15-
16; January 2005 and October 2006 statements in support of 
claim; see also May 2002 statement with claim; statements in 
support of claim dated in July 2005, August 2005, November 
2005, March 2006, July 2006, October 2006, July 2007, January 
2009, February 2009, March 2009 and April 2009.  In this 
regard, the Board observes that the appellant's personnel 
records reveal that her training of choice at the time of 
enlistment was as a food service specialist; and that the 
appellant was assigned the duties of a cook while in Germany. 
January 1976 application for enlistment; DA Form 2-1.  The 
records also show that the appellant requested a change in 
her duty assignment on September 2, 1976.  In this regard, it 
appears that the appellant failed to report to her duty 
position in the Special Troops Dining Facility on September 
1, 1976 and on September 2, 1976. See September 1976 sworn 
statement.  Upon counseling regarding her conduct and failure 
to report for duty, the appellant stated that she "was not 
capable of working in the Dining Facility and she would 
request a discharge from the service if she were required to 
return to duty there." Id.  A record of counseling session 
dated that same month appears to indicate that the appellant 
was given the opportunity to work at another duty station or 
to separate from service under the provisions of paragraph 5-
37 (Expeditious Discharge Program or "EDP") of Army 
Regulation 635-200 (Personnel Separations). September 1976 
counseling session.  

Under the Expeditious Discharge Program, a person on active 
duty can leave the service at any time up to three years 
after his or her enlistment, with a discharge under honorable 
conditions.  The appellant chose to change duty assignments. 
September 1976 counseling session.  However, on October 15, 
1976, it appears that the appellant was arrested for 
shoplifting. See October 1976 receipt for prisoner or 
detained person.  Thereafter, she failed to report to her new 
duty station on the morning of October 19, 1976 and was 
issued an Article 15 with a reduction in rank to the grade of 
E-1. October 22, 1976 record of proceedings under Article 15, 
UCMJ.  When counseled about her failure to appear for duty, 
the appellant stated that she was absent from duty as "she 
was asleep because she had [too] much to drink." October 20, 
1976 record of informal counseling.  During this time period, 
action was initiated to discharge the appellant from service 
pursuant to the Expeditious Discharge Program. See October 
21, 1976 letter to file regarding separation.  The 
appellant's commanding officer indicated at that time that 
the primary reason for recommendation of separation was the 
appellant's unsuitability for service; and that she had an 
inability to adapt socially or emotionally. See letters to 
service file dated October 21, 1976 and October 26, 1976.  

Alternative sources of evidence have also been considered in 
evaluating the appellant's initial claim of assault during 
basic training and sexual assault in Germany.  However, the 
claims file only contains post-service medical records which 
reveal that the appellant began receiving alcohol and drug 
abuse treatment in approximately 1978 and not treatment 
related to any diagnosed mental health disorder. September 
1981 VA medical records (the appellant described her current 
problems as being centered around narcotic meetings that were 
initiated at VA and had been sporadically attended over the 
course of the prior three years).  In September 1981, the 
appellant was diagnosed with polydrug substance abuse and 
major affective disorder. See VA medical records dated from 
September 1981 to May 1983 and January 1990 to February 1990.  
At that time, the appellant reported that her drug problems 
began when she was 16 years old; and that her brothers and 
girlfriends were extensive drug users. September 1981 VA 
medical records.  The appellant also reported that she 
finished high school and went into the Army at the age of 19; 
and that she did well until on leave just before her transfer 
to Germany. Id.  She indicated that at that time, she "got 
herself heavy into drugs" (while in Germany) and received 
her general discharge under honorable conditions. Id.  At no 
time did the appellant reference being sexually assaulted 
during her period of service. Id.; see also September 1981 VA 
medical records (while being treated for detoxification, the 
appellant was noted to have a family history that was 
chaotic; and her examiner reported that the appellant's 
continued contact with her family was contributory to the 
appellant's depression and tendency to abuse drugs); January 
1982 VA medical records (while being treated for a trip and 
fall, the appellant was described as anxious and emotionally 
disturbed).  

VA medical records dated from November 1995 to March 2002 
continue to reference the appellant's treatment for drug and 
alcohol abuse.  Notably, these records first reflect the 
appellant's mental health treatment as it related to 
allegations of sexual abuse as a child. See VA medical 
records dated in November 1995 and December 1995.  
Psychotherapy notes dated in November 1995 reflect eight 
goals of the appellant, that included (1) getting used to 
disclosing about herself, (2) her desire to be able to 
forgive others when they crossed her, (3) her desire to deal 
with sexual molestation perpetrated by family members and 
(4) wanting to be able to deal with her anger toward her 
mother. November 1995 VA medical records.  Individual therapy 
records dated in December 1995 also reference the appellant's 
abuse as a child, in that the appellant discussed reporting 
the abuse to her mother and her mother invalidating her 
allegations. December 1995 VA medical records.  

In terms of the above-referenced medical records, the Board 
observes that they do not reference any allegations of sexual 
assault or harassment during the appellant's period of 
service.  In fact, an extensive review of the appellant's 
post-service medical records appears to indicate that the 
appellant first reported to her treatment providers that she 
was sexually assaulted in service during an April 2002 
hospitalization, over 25 years after she separated from 
service. See VA medical records dated from 1995 to 2002; 
April 2002 private medical records; May 2002 VA psychiatric 
assessment.  For the record, the Board also observes that the 
appellant's claim of entitlement to service connection for 
PTSD was submitted in May 2002. See May 2002 application for 
compensation.  During this hospitalization, the appellant 
provided a psychosexual history in which she indicated that 
she was sexually abused as a child by her stepfather and 
brother; and was also sexually abused in the service. May 
2002 VA psychiatric assessment.  Subsequent post-service 
medical records provide additional details of the sexual 
abuse and trauma that the appellant endured as a child, in 
addition to reiterating the appellant's claims of abuse in 
the service. See, e.g., VA medical records dated in May 2002 
(the appellant reported that she first used alcohol and drugs 
at the age of 13); June 2002 (appellant reported that she 
began drinking alcohol at the age of 7); June 2007 (the 
appellant reported that she was involved in gang fighting and 
truancy while in high school).  

In terms of the remaining evidence in the claims file, the 
Board observes that there are several statements contained 
therein from the appellant's family and friends in support of 
her claim. See statements dated in January 2005 from B.J., 
G.P-T., K.A. and C.W.; March 2008 statements from B.J. and 
M.R.; April 2008 statement from L.M.  Several of these 
statements focus on the appellant's current psychiatric 
symptomatology and/or were submitted by friends who did not 
know the appellant when she was in service or soon 
thereafter. See January 2005 statements from B.J. and G.P-T.; 
March 2008 statements from B.J. and M.R.; April 2008 
statement from L.M.  Of particular note to the Board, 
however, are the January 2005 statements from G.P-T., K.A. 
and C.W.  Although these statements also generally discuss 
the appellant's post-service psychiatric symptomatology, G.P-
T. additionally reported that she has known the appellant 
since 1981 and that the appellant confided in her that she 
was assaulted in the military.  K.A. reported in her 
statement that she has known the appellant since 1976 after 
she came home from the service; and that the appellant told 
her that the real reason she came home from Germany was 
because she was sexually assaulted twice while in service.  
Lastly, in his statement, C.W. (the appellant's ex-husband) 
indicated that he and the appellant were married for 15 years 
as of January 2005; and had lived together prior to their 
marriage.  According to the appellant's May 2002 application 
for compensation, the appellant and C.W. were married in June 
1996, almost 20 years after the appellant separated from 
service.  C.W. reported in his letter that the appellant told 
him about being sexually assaulted in the military. January 
2005 letter from C.W.  

The Board has given very serious and careful consideration to 
the evidence contained in the appellant's service file.  
After reviewing this evidence in conjunction with the 
appellant's statements and the lay statements of record, the 
Board finds that reasonable doubt has been raised with 
regards to the issue of whether the appellant was sexually 
assaulted during her tour of service in Germany.  In making 
this finding, the Board acknowledges its consideration of 
evidence that does not support the appellant's claim, to 
include post-service medical records dating back to September 
1981 that indicate the appellant did well in the service 
until "on leave just before [her] transfer to Germany." 
September 1981 VA medical records (emphasis added); and that 
the appellant got "herself heavy into drugs while in 
Germany," a problem the appellant apparently had prior to 
service. Id.  Additionally, medical records contained in the 
claims file reveal that while the appellant began psychiatric 
therapy treatment in 1995 for the purposes of dealing with 
the sexual abuse perpetrated against her in the past, she 
failed to mention the sexual assault she alleges occurred in 
Germany. See generally May 2002 VA application for 
compensation; VA medical records dated from September 1981 to 
May 1983, January 1990 to February 1990, November 1995 to 
October 2002 and April 2002 to April 2009; April 2002 private 
medical records.  Lastly, the Board observes that neither 
G.P-T., K.A. nor C.W. indicate in their letters exactly when 
the appellant told them about the alleged sexual assaults in 
service.  As discussed above, the appellant first revealed to 
her medical providers in November 1995 the sexual abuse she 
experienced as a child; and did not reference any sexual 
trauma from service to them until April 2002.  

Despite the foregoing, the Board observes for the record that 
evidence of behavior changes following an alleged assault is 
one type of relevant evidence that may assist in 
substantiating a PTSD claim based upon a personal assault. 
See 38 C.F.R. § 3.304(f)(3).  VA recognizes that personal 
assault cases are different from other cases in that they may 
be devoid of certain types of evidence due to the nature of 
the crime and because victims are often fearful or 
embarrassed and therefore do not report the assault.  For 
this reason, VA established the special evidentiary 
procedures for PTSD claims based on personal assault 
discussed above, procedures that allow the use of alternative 
sources of evidence in an effort to corroborate the alleged 
stressor incident.  

It is clear from a review of VA's regulations that even in 
PTSD cases involving a sexual assault, some supportive 
corroborating evidence is necessary in order for service 
connection to be granted.  In this regard, the Board finds 
that the appellant exhibited some behavioral changes in 
service as documented in her service records.  These records 
clearly reveal that the appellant experienced certain 
difficulties while in Germany that ultimately contributed to 
her separating from service.  These records also show that 
some traumatic event likely occurred at the Dining Facility 
in September 1976 where the appellant initially worked in 
Germany that resulted in the appellant deciding not to work 
there any longer; and that the appellant was drinking alcohol 
heavily subsequent to the event that occurred in September 
1976.  Although the appellant's memory in terms of times and 
events appears to be somewhat faulty (see November 1995 VA 
medical records), she asserts that the difficulties she 
experienced in Germany originated from a sexual assault that 
occurred there. May 2007 BVA hearing transcript, pgs. 10, 14-
15; January 2005 statement in support of claim.  The 
appellant's statements, in conjunction with the evidence 
contained in her service file and the lay statements 
contained in the claims file, leads the Board to the 
conclusion that reasonable doubt regarding the appellant's 
claimed military sexual trauma in September 1976 has been 
raised and it is as likely as not that the appellant was 
sexually assaulted in Germany.  

Therefore, for the reasons discussed above, the Board will 
grant service connection in this case. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  In doing so, reasonable 
doubt has been resolved in favor of the appellant.  




ORDER

Service connection for posttraumatic stress disorder is 
granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


